--------------------------------------------------------------------------------

Exhibit 10.1
 
GENCO SHIPPING & TRADING LIMITED
2015 EQUITY INCENTIVE PLAN


ARTICLE I
General


1.1          Purpose
 
The Genco Shipping & Trading Limited 2015 Equity Incentive Plan (the “Plan”) is
designed to provide certain key persons, on whose initiative and efforts the
successful conduct of the business of Genco Shipping & Trading Limited, a
Marshall Islands Company (the “Company”) depends, and who are responsible for
the management, growth and protection of the business of the Company, with
incentives to: (a) enter into and remain in the service of the Company, a
Company subsidiary or a Company joint venture, (b) acquire a proprietary
interest in the success of the Company, (c) maximize their performance and (d)
enhance the long-term performance of the Company (whether directly or indirectly
through enhancing the long-term performance of a Company subsidiary or a Company
joint venture).
 
1.2          Administration
 
(a)           Administration by Board of Directors.  The Plan shall be
administered by the Company’s Board of Directors (the “Board of Directors” or
“Board”).  The term “Administrator” shall refer to the Board or any committee or
person to whom the Board has delegated its authority pursuant to Section 1.2(d)
hereof.
 
(b)           Administrator’s Authority. The Administrator shall have the
authority to (i) exercise all of the powers granted to it under the Plan, (ii)
construe, interpret and implement the Plan and any Award Agreements executed
pursuant to Section 2.1, (iii) prescribe, amend and rescind rules and
regulations relating to the Plan, including rules governing its own operations,
(iv) make all determinations necessary or advisable in administering the Plan
and (v) correct any defect, supply any omission and reconcile any inconsistency
in the Plan.
 
(c)            Administrator Action.  Actions of the Administrator shall be
taken by the vote of a majority of its members.  Any action may be taken by a
written instrument signed by a majority of the Administrator members, and action
so taken shall be fully as effective as if it had been taken by a vote at a
meeting.  Except to the extent prohibited by applicable law or the applicable
rules of a stock exchange, the Administrator may allocate all or any portion of
its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities to any person or persons
selected by it, and may revoke any such allocation or delegation at any time.
 
(d)           Deemed Delegation to Committee.  To the extent permitted by law
and except when the Company’s Board of Directors elects to act as the
Administrator or to delegate its responsibilities and powers to another person
or persons, the Board of Directors shall be deemed to have delegated its all of
its responsibilities and powers under the Plan, other than the authority to
amend or terminate the Plan, to the Compensation Committee of the Board of
Directors or such other committee or subcommittee as the Board may designate or
as shall be formed by the abstention or recusal of a non-Qualified Member (as
defined below) of such committee (the “Committee”).  The members of the
Committee shall be appointed by, and serve at the pleasure of, the Board of
Directors.  While it is intended that at all times that the Committee acts in
connection with the Plan, the Committee shall consist solely of Qualified
Members, the number of whom shall not be less than two, the fact that the
Committee is not so comprised will not invalidate any grant hereunder that
otherwise satisfies the terms of the Plan.  For purposes of the foregoing, a
“Qualified Member” is a “non-employee director” within the meaning of Rule 16b-3
promulgated under the Securities Exchange Act of 1934 (the “1934 Act”).
 
(e)           Determinations Final.  The Administrator shall act in its sole
discretion with respect to all matters relating to the Plan and any Award
Agreement, and the determination of the Administrator on all such matters shall
be final, binding and conclusive.
 

--------------------------------------------------------------------------------

(f)            Limit on Administrator’s Liability.  Neither the Administrator
nor any member of the Administrator shall be liable for any action or
determination made in good faith with respect to the Plan or any award
thereunder.
 
1.3          Persons Eligible for Awards
 
The persons eligible to receive awards under the Plan are those officers,
directors, and executive, managerial, administrative and professional employees
of and consultants to the Company,  a Company subsidiary or a Company joint
venture, (collectively, “key persons”) as the Administrator shall select, in
each case to the extent permitted under Form S-8 under the 1934 Act, taking into
account the duties of the respective employees, their present and potential
contributions to the success of the Company, and such other factors as the
Administrator shall deem relevant in connection with accomplishing the purpose
of the Plan.  The Administrator may from time to time, determine that any key
person shall be ineligible to receive awards under the Plan.
 
1.4         Types of Awards Under Plan
 
Awards may be made under the Plan in the form of (a) stock options, (b) stock
appreciation rights, (c) dividend equivalent rights, (d) restricted stock, (e)
restricted stock units and (f) unrestricted stock, all as more fully set forth
in Article II. The term “award” means any of the foregoing.
 
1.5          Shares Available for Awards
 
(a)           Aggregate Number of Shares.  Subject to Section 3.6(a), awards
under the plan may be granted with respect to an aggregate of 4,000,000 shares
of common stock of the Company (“Common Stock”).  Shares issued pursuant to the
Plan may be authorized but unissued Common Stock, authorized and issued Common
Stock held in the Company’s treasury or Common Stock acquired by the Company for
the purposes of the Plan.
 
(b)             Certificate Legends. The Administrator may direct that any stock
certificate evidencing shares issued pursuant to the Plan shall bear a legend
setting forth such restrictions on transferability as may apply to such shares,
and if such shares are in book entry form, that they be subject to electronic
coding or stop order reflecting the applicable restrictions.
 
(c)           Certain Shares to Become Available Again. The following shares of
Common Stock shall again become available for awards under the Plan: any shares
that are subject to an award under the Plan and that remain unissued upon the
cancellation or termination of such award for any reason whatsoever; any shares
of restricted stock forfeited pursuant to Section 2.6(e), provided that any
dividends paid on such shares are also forfeited pursuant to such Section
2.6(e); and any shares in respect of which a stock appreciation right or
restricted stock unit award is settled for cash.
 
(d)           Individual Limit.  Except for the limits set forth in this Section
1.5(d) and in Section 1.5(e), no provision of this Plan shall be deemed to limit
the number or value of shares with respect to which the Administrator may make
awards to any key person. Subject to adjustment as provided in Section 3.6(a),
at such time as the Company shall be subject to United States income tax, the
total number of shares of Common Stock with respect to which awards may be
granted to any key person during any one calendar year shall not exceed
1,000,000 shares.  Stock options and stock appreciation rights granted and
subsequently canceled or deemed to be canceled in the same calendar year count
against such limit for that year even after their cancellation.
 
(e)           Director Limit.  Subject to adjustment as provided in Section
3.6(a), the total number of shares of Common Stock with respect to which awards
may be granted to any non-employee director of the Company during any one
calendar year shall not exceed 1,000,000 shares.
 
1.6          Definitions of Certain Terms
 
(a)           The term “cause” in connection with a termination of employment or
other service for cause shall mean:
 
- 2 -

--------------------------------------------------------------------------------

(i)            with respect to a member of the Board, cause shall consist of
those acts or omissions that would constitute “cause” under the by-laws of the
Company, as they may be amended from time to time;
 
(ii)          with respect to an employee or consultant, to the extent that
there is an employment, severance or other agreement governing the relationship
between the grantee and the Company, or the in the case of a member of the
Board, which agreement contains a definition of “cause,” cause shall consist of
those acts or omissions that would constitute “cause” under such agreement or
document; and otherwise,
 
(iii)         the grantee’s termination of employment by the Company or an
affiliate on account of any one or more of the following:
 

 
(A)
any failure by the grantee substantially to perform the grantee’s employment or
other duties;

 

(B) any excessive unauthorized absenteeism by the grantee;

 

(C) any refusal by the grantee to obey the lawful orders of the Board or any
other person or Administrator to whom the grantee reports;

 

(D) any act or omission by the grantee that is or may be injurious to the
Company, monetarily or otherwise;

 

(E) any act by the grantee that is inconsistent with the best interests of the
Company;

 

(F) the grantee’s material violation of any of the Company’s policies,
including, without limitation, those policies relating to discrimination or
sexual harassment;

 

(G) the grantee’s unauthorized (a) removal from the premises of the Company or
an affiliate of any document (in any medium or form) relating to the Company or
an affiliate or the customers or clients of the Company or an affiliate or (b)
disclosure to any person or entity of any of the Company’s, or its affiliates’
confidential or proprietary information;

 

(H) the grantee’s commission of any felony, or any other crime involving moral
turpitude; and

 

(I) the grantee’s commission of any act involving dishonesty or fraud.

 
Any rights the Company may have hereunder in respect of the events giving rise
to cause shall be in addition to the rights the Company may have under any other
agreement with a grantee or at law or in equity.  Any determination of whether a
grantee’s employment is (or is deemed to have been) terminated for cause shall
be made by the Administrator, which determination shall be final, binding and
conclusive on all parties.  If, subsequent to a grantee’s voluntary termination
of employment or involuntary termination of employment without cause, it is
discovered that the grantee’s employment could have been terminated for cause,
the Administrator may deem such grantee’s employment to have been terminated for
cause.  A grantee’s termination of employment for cause shall be effective as of
the date of the occurrence of the event giving rise to cause, regardless of when
the determination of cause is made.
 
(b)           The term “Code” shall mean the Internal Revenue Code of 1986, as
amended.
 
- 3 -

--------------------------------------------------------------------------------

(c)           The term “director” shall mean a member of the Board, a member of
the board of directors of any subsidiary of the Company and a member of the
governing body of any subsidiary of the Company that is a partnership, limited
liability company or other form of entity.
 
(d)           The term “employment” and “employed” shall be deemed to mean an
employee’s employment with, or a consultant’s provision of services to, the
Company or any Company subsidiary and each director’s service as a director.
 
(e)           The “Fair Market Value” of a share of Common Stock on any day
shall be the closing price on the New York Stock Exchange, as reported for such
day in The Wall Street Journal or, if no such price is reported for such day,
the average of the high bid and low asked price of Common Stock as reported for
such day.  If no quotation is made for the applicable day, the Fair Market Value
of a share of Common Stock on such day shall be determined in the manner set
forth in the preceding sentence using quotations for the next preceding day for
which there were quotations, provided that such quotations shall have been made
within the ten (10) business days preceding the applicable day.  Notwithstanding
the foregoing, if deemed necessary or appropriate by the Board, the Fair Market
Value of a share of Common Stock on any day shall be determined by the Board. 
In no event shall the Fair Market Value of any share of Common Stock be less
than its par value.
 
(f)            A grantee shall be deemed to have terminated employment upon (i)
the date the grantee ceases to be employed by, or to provide consulting services
for, the Company, any Company subsidiary, any Company joint venture, or any
corporation (or any of its subsidiaries) which assumes the grantee’s award in a
transaction to which section 424(a) of the Code applies (a “424 Corporation”);
or (ii) the date the grantee ceases to be a Board member or a member of the
board of directors of a 424 Corporation, provided, however, that in the case of
a grantee (x) who is, at the time of reference, both an employee or consultant
and a Board member, or (y) who ceases to be engaged as an employee, consultant
or Board member and immediately is engaged in another of such relationships with
the Company, any Company subsidiary, any Company joint venture, or any 424
Corporation, the grantee shall be deemed to have a “termination of employment”
upon the later of the dates determined pursuant to subparagraphs (i) and (ii)
above.  The Administrator may determine whether any leave of absence constitutes
a termination of employment for purposes of the Plan and the impact, if any, of
any such leave of absence on awards theretofore made under the Plan.
 
ARTICLE II
Awards Under The Plan
 
2.1          Agreements Evidencing Awards
 
Each award granted under the Plan (except an award of unrestricted stock) shall
be evidenced by a written certificate or agreement (together with any written
amendments or modifications thereto, an “Award Agreement”) which shall contain
such provisions as the Administrator may in its sole discretion deem necessary
or desirable. By accepting an award pursuant to the Plan, a grantee thereby
agrees that the award shall be subject to all of the terms and provisions of the
Plan and the applicable Award Agreement.
 
2.2          Grant of Stock Options, Stock Appreciation Rights and Dividend
Equivalent Rights
 
(a)           Stock Option Grants. The Administrator may grant stock options
(“options”) to purchase shares of Common Stock from the Company, to such key
persons, and in such amounts and subject to such vesting and forfeiture
provisions and other terms and conditions, as the Administrator shall determine
in its sole discretion, subject to the provisions of the Plan.  Options granted
under the Plan shall not be incentive stock options within the meaning of
Section 422 of the Code.
 
(b)           Stock Appreciation Right Grants; Types of Stock Appreciation
Rights. The Administrator may grant stock appreciation rights to such key
persons, and in such amounts and subject to such vesting and forfeiture
provisions and other terms and conditions, as the Administrator shall determine
in its sole discretion, subject to the provisions of the Plan. Stock
appreciation rights may be granted in connection with all or any part of, or
 
- 4 -

--------------------------------------------------------------------------------

independently of, any option granted under the Plan. A stock appreciation right
granted in connection with an- option may be granted at or after the time of
grant of such option.
 
(c)           Nature of Stock Appreciation Rights. The grantee of a stock
appreciation right shall have the right, subject to the terms of the Plan and
the applicable Award Agreement, to receive from the Company an amount equal to
(i) the excess of the Fair Market Value of a share of Common Stock on the date
of exercise of the stock appreciation right over an amount determined by the
Administrator, which may not be less than the Fair Market Value of a share of
Common Stock on the date of grant (or over the option exercise price if the
stock appreciation right is granted in connection with an option), multiplied by
(ii) the number of shares with respect to which the stock appreciation right is
exercised. Payment upon exercise of a stock appreciation right shall be in cash
or in shares of Common Stock (valued at their Fair Market Value on the date of
exercise) or both, all as the Administrator shall determine in its sole
discretion. Upon the exercise of a stock appreciation right granted in
connection with an option, the number of shares subject to the option shall be
reduced by the number of shares with respect to which the stock appreciation
right is exercised. Upon the exercise of an option in connection with which a
stock appreciation right has been granted, the number of shares subject to the
stock appreciation right shall be reduced by the number of shares with respect
to which the option is exercised.
 
(d)           Option Exercise Price. Each Award Agreement with respect to an
option shall set forth the amount (the “option exercise price”) payable by the
grantee to the Company upon exercise of the applicable option. The option
exercise price shall be determined by the Administrator in its sole discretion;
provided, however, that the option exercise price per share shall be at least of
100% of the Fair Market Value of a share of Common Stock on the date the option
is granted, and provided further that in no event shall the option exercise
price be less than the par value of a share of Common Stock.
 
(e)           Exercise Period.
 
 (i)                       The Administrator shall determine the periods during
which an option or stock appreciation right shall be exercisable, whether in
whole or in part. The Administrator may provide that a stock option or stock
appreciation right will be automatically exercised on specific dates or upon the
occurrence of a specified event.
 
 (ii)                     Unless the applicable Award Agreement provides
otherwise, the following terms shall apply:
 
(A)        An option or stock appreciation right shall become exercisable with
respect to a number of shares as close as possible to 25% of the shares subject
to such option or stock appreciation right on each of the first four
anniversaries of the date of grant.  A stock appreciation right granted in
connection with an option may be exercised at any time when, and to the same
extent that, the related option may be exercised.
 
(B)         The option or stock appreciation right may be exercised from time to
time as to all or part of the shares as to which such award is then exercisable.
 
(C)         The option or stock appreciation right shall remain exercisable
until the earlier of (i) the tenth anniversary of the date of grant or (ii) the
expiration, cancellation or termination of the award, as set forth in Section
2.4 or otherwise.
 
2.3          Exercise of Options and Stock Appreciation Rights
 
Subject to the other provisions of this Article II, each option or stock
appreciation right granted under the Plan shall be exercisable as follows:
 
(a)           Notice of Exercise. An option or stock appreciation right shall be
exercised by the filing of a written notice with the Company or the Company’s
designated exchange agent (the “exchange agent”), on such form and in such
manner as the Administrator shall in its sole discretion prescribe.
 
- 5 -

--------------------------------------------------------------------------------

(b)           Payment of Exercise Price. Any written notice of exercise of an
option shall be accompanied by payment for the shares being purchased. Such
payment shall be made by one or more of the following methods: (i) certified or
official bank check (or the equivalent thereof acceptable to the Company or its
exchange agent); (ii) with the consent of the Administrator, delivery of shares
of Common Stock having a Fair Market Value (determined as of the exercise date)
equal to all or part of the option exercise price; or (iii) at the sole
discretion of the Administrator and to the extent permitted by law and
consistent with the terms of the Plan, such other provision as the Administrator
may from time to time prescribe (whether directly or indirectly through the
exchange agent).
 
(c)           Delivery of Certificates Upon Exercise. Promptly after receiving
payment of the full option exercise price or after receiving notice of the
exercise of a stock appreciation right for which payment will be made partly or
entirely in shares, the Company or its exchange agent shall, subject to the
provisions of Section 3.2, deliver to the grantee or to such other person as may
then have the right to exercise the award, a certificate or certificates for the
shares of Common Stock for which the award has been exercised or shall establish
an account evidencing ownership of such shares in uncertificated form. If the
method of payment employed upon option exercise so requires, and if applicable
law permits, a grantee may direct the Company, or its exchange agent as the case
may be, to deliver the stock certificate(s) to the grantee’s stockbroker.
 
(d)           Investment Purpose and Legal Requirements.  Notwithstanding the
foregoing, at the time of the exercise of any option, the Company may, if it
shall deem it necessary or advisable for any reason, require the holder of such
option (i) to represent in writing to the Company that it is the optionee’s then
intention to acquire the Shares with respect to which the option is to be
exercised for investment and not with a view to the distribution thereof, or
(ii) to postpone the date of exercise until such time as the Company has
available for delivery to the optionee a prospectus meeting the requirements of
all applicable securities laws; and no shares shall be issued or transferred
upon the exercise of any option unless and until all legal requirements
applicable to the issuance or transfer of such Shares have been complied with to
the satisfaction of the Company.  The Company shall have the right to condition
any issuance of shares to any optionee hereunder on such optionee’s undertaking
in writing to comply with such restrictions on the subsequent transfer of such
shares as the Company shall deem necessary or advisable as a result of any
applicable law, regulation or official interpretation thereof, and certificates
representing such shares may contain a legend to reflect any such restrictions
 
(e)           No Shareholder Rights. No grantee of an option or stock
appreciation right (or other person having the right to exercise such award)
shall have any of the rights of a stockholder of the Company with respect to
shares subject to such award until the issuance of a stock certificate to such
person for such shares or the establishment of an account to record such stock
ownership in uncertificated form. Except as otherwise provided in Section
3.6(a), no adjustment shall be made for dividends, distributions or other rights
(whether ordinary or extraordinary, and whether in cash, securities or other
property) for which the record date is prior to the date such stock certificate
is issued or such account is established.


2.4         Termination of Employment; Death Subsequent to a Termination of
Employment
 
Except to the extent otherwise provided by the Administrator in an Award
Agreement, the following rules shall apply to options and stock appreciation
rights in the event of the grantee’s termination of employment.
 
(a)           General Rule.  Except to the extent otherwise provided in this
Section 2.4 or in Section 3.7(b)(iii), a grantee whose employment terminates may
exercise any outstanding option or stock appreciation right (i) only to the
extent that the award was exercisable on (or became exercisable in connection
with) the effective date of the termination of employment and (ii) only during
the three-month period following the termination of employment, but in no event
after the original expiration date of the award.  The option or stock
appreciation right, to the extent not exercisable on the effective date of the
termination of employment or not exercised during the three-month period
following the termination of employment, shall terminate.
 
(b)           Termination for Cause; Resignation. If a grantee’s employment is
terminated for cause or the grantee resigns without the Company’s prior consent,
all options and stock appreciation rights not theretofore exercised shall
terminate as of the commencement of business on the effective date of the
grantee’s termination of employment.
 
- 6 -

--------------------------------------------------------------------------------

(c)            Retirement.  If the Administrator so determines, a grantee who
retires (as defined below) may exercise any outstanding option or stock
appreciation right pursuant to its terms, without any earlier expiration of the
award.  For this purpose “retirement” shall mean a grantee’s termination of
employment, under circumstances other than those described in paragraph (b)
above, on or after: (x) his 65th birthday, (y) the date on which he has attained
age 60 and completed at least five years of service with the Company, as
applicable, (using any method of calculation the Administrator deems
appropriate) or (z) if approved by the Administrator, on or after he has
completed at least 20 years of service
 
(d)           Disability.  A grantee whose employment terminates by reason of a
disability (as defined below), may exercise any outstanding option or stock
appreciation right (i) only to the extent that the award was exercisable on (or
became exercisable in connection with) the effective date of the termination of
employment and (ii) only during the one-year period following the termination of
employment, but in no event after the original expiration date of the award. 
The option or stock appreciation right, to the extent not exercisable on the
effective date of the termination of employment or not exercised during the
one-year period following the termination of employment, shall terminate.  For
this purpose “disability” shall mean any physical or mental condition that would
qualify a grantee for a disability benefit under the long-term disability plan
maintained by the Company, if there is no such plan, a physical or mental
condition that prevents the grantee from performing the essential functions of
the grantee’s position (with or without reasonable accommodation) for a period
of six consecutive months.  The existence of a disability shall be determined by
the Administrator.
 
(e)           Death.
 
(i)                        Termination of Employment as a Result of Grantee’s
Death. If a grantee dies while employed, then any outstanding option or stock
appreciation right shall continue to be exercisable pursuant to its terms,
without any earlier expiration of the award.
 
(ii)                      Death Subsequent to a Termination of Employment. If a
grantee dies subsequent to terminating employment but prior to the expiration of
a stock option or a stock appreciation right (as provided by paragraphs (a),
(c), or (d) above), the award shall remain exercisable until the earlier to
occur of (A) the first anniversary of the grantee’s death or (B) the original
expiration date of the award.  The option or stock appreciation right, to the
extent not exercised during the one-year period following death, shall
terminate.
 
(iii)                     Restrictions on Exercise Following Death. Any such
exercise of an award following a grantee’s death shall be made only by the
grantee’s executor or administrator or other duly appointed representative
reasonably acceptable to the Administrator, unless the grantee’s will
specifically disposes of such award, in which case such exercise shall be made
only by the recipient of such specific disposition. If a grantee’s personal
representative or the recipient of a specific disposition under the grantee’s
will shall be entitled to exercise any award pursuant to the preceding sentence,
such representative or recipient shall be bound by all the terms and conditions
of the Plan and the applicable Award Agreement which would have applied to the
grantee including, without limitation, the provisions of Sections 3.2 hereof.
 
2.5         Transferability of Options and Stock Appreciation Rights
 
Except as otherwise provided in an applicable Award Agreement evidencing an
option or stock appreciation right, during the lifetime of a grantee each option
or stock appreciation right granted to a grantee shall be exercisable only by
the grantee and no option or stock appreciation right shall be assignable or
transferable otherwise than by will or by the laws of descent and distribution.
The Administrator, in any applicable Award Agreement evidencing an option or a
stock appreciation right, may permit a grantee to transfer all or some of the
options or stock appreciation rights, as applicable, to (A) the grantee’s
spouse, children or grandchildren (“Immediate Family Members”), (B) a trust or
trusts for the exclusive benefit of such Immediate Family Members, or (C) other
parties approved by the Administrator in its sole discretion, except that no
such transfer may be for consideration. Following any such transfer, any
transferred options and stock appreciation rights shall continue to be subject
to the same terms and conditions as were applicable immediately prior to the
transfer.
 
- 7 -

--------------------------------------------------------------------------------

2.6          Grant of Restricted Stock
 
(a)           Restricted Stock Grants. The Administrator may grant restricted
shares of Common Stock to such key persons, in such amounts, and subject to such
vesting and forfeiture provisions and other terms and conditions as the
Administrator shall determine in its sole discretion, subject to the provisions
of the Plan. Restricted stock awards may be made independently of or in
connection with any other award under the Plan. A grantee of restricted stock
shall have no rights with respect to such award unless such grantee accepts the
award within such period as the Administrator shall specify by accepting
delivery of an Award Agreement in such form as the Administrator shall determine
and, in the event the restricted shares are newly issued by the Company, makes
payment to the Company or its exchange agent as required by the Administrator
and in accordance with the Marshall Islands Business Corporations Act.
 
(b)           Issuance of Stock Certificate(s). Promptly after a grantee accepts
a restricted stock award, the Company or its exchange agent shall issue to the
grantee a stock certificate or certificates for the shares of Common Stock
covered by the award or shall establish an account evidencing ownership of the
stock in uncertificated form. Upon the issuance of such stock certificate(s), or
establishment of such account, the grantee shall have the rights of a
stockholder with respect to the restricted stock, subject to: (i) the
nontransferability restrictions and forfeiture provision described in paragraphs
(d) and (e) of this Section 2.6; (ii) in the Administrator’s sole discretion, to
a requirement that any dividends paid on such shares shall be held by the
Company or another custodian designated by the Company until all restrictions on
such shares have lapsed; and (iii) any other restrictions and conditions
contained in the applicable Award Agreement.
 
(c)           Custody of Stock Certificate(s). Unless the Administrator shall
otherwise determine, any stock certificates issued evidencing shares of
restricted stock shall remain in the possession of the Company or another
custodian designated by the Company until such shares are free of any
restrictions specified in the applicable Award Agreement. The Administrator may
direct that such stock certificate(s) bear a legend setting forth the applicable
restrictions on transferability, and if such shares are in book entry form, that
they be subject to electronic coding or stop order reflecting the applicable
restrictions.
 
(d)           Nontransferability/Vesting. Shares of restricted stock may not be
sold, assigned, transferred, pledged or otherwise encumbered or disposed of
except as otherwise specifically provided in this Plan or the applicable Award
Agreement. The Administrator at the time of grant shall specify the date or
dates (which may depend upon or be related to a period of continued employment
with the Company, the achievement of performance goals or other conditions or a
combination of such conditions) on which the nontransferability of the
restricted stock shall lapse.
 
(e)           Consequence of Termination of Employment.  Except as may be
otherwise provided by the Administrator in an Award Agreement or otherwise, a
grantee’s termination of employment for any reason (including death) shall cause
the immediate forfeiture of all shares of restricted stock that did not vest
prior to, and do not vest on account of, such termination of employment.  All
dividends paid on such shares also shall be forfeited, whether by termination of
any arrangement under which such dividends are held, by the grantee’s repayment
of dividends he received directly, or otherwise, unless the Administrator
determines otherwise.
 
2.7          Grant of Restricted Stock Units
 
(a)           Restricted Stock Unit Grants. The Administrator may grant
restricted stock units to such key persons, in such amounts, and subject to such
terms and conditions as the Administrator shall determine in its sole
discretion, subject to the provisions of the Plan. Restricted stock units may be
awarded independently of or in connection with any other award under the Plan. A
grantee of a restricted stock unit shall have no rights with respect to such
award unless such grantee accepts the award within such period as the
Administrator shall specify by accepting delivery of an Award Agreement in such
form as the Administrator shall determine. A grant of a restricted stock unit
entitles the grantee to receive a share of Common Stock or, in the sole
discretion of the Administrator , the value of a share, on a date specified in
the Award Agreement.  If no date is specified, the grantee shall receive such
share or value on the date that the restricted stock unit vests.
 
- 8 -

--------------------------------------------------------------------------------

(b)           Vesting/Nontransferability.  The Administrator shall specify at
the time of grant the date or dates (which may depend upon or be related to a
period of continued employment with the Company, the achievement of performance
goals or other conditions or a combination of such conditions) on which the
restricted stock units shall vest.  Restricted stock units may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of except as
otherwise specifically provided in the applicable Award Agreement.
 
(c)           Consequence of Termination of Employment. Except as may otherwise
be provided by the Administrator in an Award Agreement or otherwise, a grantee’s
termination of employment for any reason (including death) shall cause the
immediate forfeiture of all restricted stock units that did not vest prior to,
and do not vest on account of, such termination of employment.
 
(d)          Shareholder Rights.  The grantee of a restricted stock unit will
have the rights of a stockholder only as to shares for which, pursuant to the
award, a stock certificate has been issued or an account has been established
evidencing ownership of the stock in uncertificated form, and not with respect
to any other shares subject to the award.
 
2.8          Grant of Unrestricted Stock
 
The Administrator may grant (or sell at a purchase price at least equal to par
value) shares of Common Stock free of restrictions under the Plan, to such key
persons and in such amounts and subject to such forfeiture provisions as the
Administrator shall determine in its sole discretion. Shares may be thus granted
or sold in respect of past services or other valid consideration.
 
2.9          Dividend Equivalent Rights.
 
The Administrator may in its sole discretion include in any Award Agreement with
respect to an option, stock appreciation right or restricted stock unit, a
dividend equivalent right entitling the grantee to receive amounts equal to the
ordinary dividends that would be paid, during the time such award is outstanding
and unexercised, on the shares of Common Stock covered by such award if such
shares were then outstanding. In the event such a provision is included in an
Award Agreement, the Administrator shall determine whether such payments shall
be made in cash or in shares of Common Stock, the time or times at which they
shall be made, and such other vesting and forfeiture provisions and other terms
and conditions as the Administrator shall deem appropriate.
 
ARTICLE III
Miscellaneous


3.1          Amendment of the Plan; Modification of Awards
 
(a)           Amendment of the Plan.
 
(i)                        General.  Subject to Section 3.1(a)(ii), the Board
may from time to time suspend, discontinue, revise or amend the Plan in any
respect whatsoever, except that no such amendment shall materially impair any
rights or materially increase any obligations of the grantee under any award
theretofore made under the Plan without the consent of the grantee (or, upon the
grantee’s death, the person having the right to exercise the award). For
purposes of this Section 3.1, any action of the Board that in any way alters or
affects the tax treatment of any award or that in the sole discretion of the
Board is necessary to prevent the grantee from being subject to tax with respect
to an award under section 409A of the Code shall not be considered to materially
impair any rights of any grantee.
 
(ii)                      Shareholder Approval Requirement.  Shareholder
approval shall be required with respect to any amendment to the Plan (i) that
increases the aggregate number of shares which may be issued under the Plan;
(ii) to the extent required by applicable law or stock exchange rules or (iii)
to the extent that the Board determines that stockholder approval is desirable
or necessary.
 
- 9 -

--------------------------------------------------------------------------------

(b)           Modification of Awards.  The Administrator may cancel any award
under the Plan.  Subject to the limitations in this Section 3.1(b), the
Administrator also may amend any outstanding award and the applicable Award
Agreement, including, without limitation, by amendment which would: (i)
accelerate the time or times at which the award becomes unrestricted or may be
exercised; (ii) waive or amend any goals, restrictions or conditions set forth
in the Agreement; or (iii) waive or amend the operation of Section 2.4 with
respect to the termination of the award upon termination of employment; provided
however, that the Committee may not (w) lower the exercise price of an
outstanding option or stock appreciation right, (x) cancel an option or stock
appreciation right in exchange for a new option or stock appreciation right with
a lower exercise price, (y) cancel an option or stock appreciation right in
exchange for a different type of award under the Plan that has a value that is
greater than the excess of the fair market value of the applicable shares on the
date of such payment over the exercise price or (z) authorize the payment of
cash in lieu of the exercise of an option or stock appreciation right in an
amount that is greater than the excess of the fair market value of the
applicable shares on the date of such payment over the exercise price.  However,
any such cancellation or amendment (other than an amendment pursuant to Sections
3.6 or 3.7(b)) that materially impairs the rights or materially increases the
obligations of a grantee under an outstanding award shall be made only with the
consent of the grantee (or, upon the grantee’s death, the person having the
right to exercise the award).
 
3.2          Consent Requirement
 
(a)           No Plan Action without Required Consent. If the Administrator
shall at any time determine that any Consent (as hereinafter defined) is
necessary or desirable as a condition of, or in connection with, the granting of
any award under the Plan, the issuance or purchase of shares or other rights
thereunder, or the taking of any other action thereunder (each such action being
hereinafter referred to as a “Plan Action”), then such Plan Action shall not be
taken, in whole or in part, unless and until such Consent shall have been
effected or obtained to the full satisfaction of the Administrator.
 
(b)           Consent Defined. The term “Consent” as used herein with respect to
any Plan Action means (i) any and all listings, registrations or qualifications
in respect thereof upon any securities exchange or under any federal, state or
local law, rule or regulation, (ii) any and all written agreements and
representations by the grantee with respect to the disposition of shares, or
with respect to any other matter, which the Administrator shall deem necessary
or desirable to comply with the terms of any such listing, registration or
qualification or to obtain an exemption from the requirement that any such
listing, qualification or registration be made and (iii) any and all consents,
clearances and approvals in respect of a Plan Action by any governmental or
other regulatory bodies.
 
3.3          Nonassignability
 
Except as otherwise provided in the Plan, (a) no award or right granted to any
person under the Plan or under any Award Agreement shall be assignable or
transferable other than by will or by the laws of descent and distribution, in
accordance with the terms of such awards and to the extent not forfeited upon
death; and (b) all rights granted under the Plan or any Award Agreement shall be
exercisable during the life of the grantee only by the grantee or the grantee’s
legal representative.
 
3.4          Requirement of Notification of Election Under Section 83(b) of the
Code
 
If any grantee shall, in connection with the acquisition of shares of Common
Stock under the Plan, make the election permitted under section 83(b) of the
Code (i.e., an election to include in gross income in the year of transfer the
amounts specified in section 83(b) ), such grantee shall notify the Company of
such election within 10 days of filing notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under the authority of Code section 83(b).
 
3.5         Withholding Taxes
 
(a)           Cash Payments. Whenever cash is to be paid pursuant to an award
under the Plan, the Company shall be entitled to deduct therefrom an amount
sufficient in its opinion to satisfy all federal, state and other governmental
tax withholding requirements related to such payment.
 
- 10 -

--------------------------------------------------------------------------------

(b)           Delivery of Common Stock. Whenever shares of Common Stock are to
be delivered pursuant to an award under the Plan, the Company shall be entitled
to require as a condition of delivery that the grantee remit to the Company an
amount sufficient in the opinion of the Company to satisfy all federal, state
and other governmental tax withholding requirements related thereto. With the
approval of the Administrator , which the Administrator shall have sole
discretion whether or not to give, the grantee may satisfy the foregoing
condition by electing to have the Company withhold from delivery shares having a
value equal to the amount of tax to be withheld. Such shares shall be valued at
their Fair Market Value as of the date on which the amount of tax to be withheld
is determined. Fractional share amounts shall be settled in cash. Such a
withholding election may be made with respect to all or any portion of the
shares to be delivered pursuant to an award.
 
3.6          Adjustment Upon Changes in Common Stock
 
(a)           Corporate Events.  In the event of any change in the number of
shares of Common Stock outstanding by reason of any stock dividend or split,
reverse stock split, recapitalization, consolidation, combination or exchange of
shares or similar corporate change (collectively referred to as “corporate
events”), the Administrator shall make the following adjustments, subject to
Sections 3.6(b) and (c):
 
(i)                        Shares Available for Grants.  The maximum number of
shares of Common Stock with respect to which the Administrator may grant awards
under Article II hereof, as described in Section 1.5(a), and the individual
limits described in Sections 1.5(d) and 1.5(e), shall be appropriately adjusted
by the Administrator.  In the event of any change in the number of shares of
Common Stock outstanding by reason of any event or transaction other than a
corporate event, the Administrator may, but need not, adjust the maximum number
of shares of Common Stock with respect to which the Administrator may grant
awards under Article II hereof, as described in Section 1.5(a), and the
individual limits described in Sections 1.5(d) and 1.5(e), with respect to the
number and class of shares of Common Stock, in each case as the Administrator
may deem appropriate.
 
(ii)                       Restricted Stock.  Unless the Administrator in its
sole discretion otherwise determines, any securities or other property
(including dividends paid in cash) received by a grantee with respect to a share
of restricted stock as a result of a corporate event will not vest until such
share of restricted stock vests, and shall be promptly deposited with the
Company or another custodian designated by the Company.
 
(iii)                     Restricted Stock Units.  The Administrator shall
adjust outstanding grants of restricted stock units to reflect any corporate
event as the Administrator may deem appropriate to prevent the enlargement or
dilution of rights of grantees.
 
(iv)                     Options, Stock Appreciation Rights and Dividend
Equivalent Rights.  Subject to any required action by the stockholders of the
Company, in the event of any increase or decrease in the number of issued shares
of Common Stock or a change in the class of shares of Common Stock resulting
from a corporate event or any other increase or decrease in the number of such
shares effected without receipt of consideration by the Company, the
Administrator shall proportionally adjust the number or class of shares of
Common Stock subject to each outstanding option and stock appreciation right,
the exercise price-per-share of Common Stock of each such option and stock
appreciation right and the number of any related dividend equivalent rights.
 
(b)           Outstanding Options, Stock Appreciation Rights, Restricted Stock
Units and Dividend Equivalent Rights – Certain Mergers.  Subject to any required
action by the stockholders of the Company, in the event that the Company shall
be the surviving corporation in any merger or consolidation (except a merger or
consolidation as a result of which the holders of shares of Common Stock receive
securities of another corporation), each option, stock appreciation right,
restricted stock unit and dividend equivalent right outstanding on the date of
such merger or consolidation shall pertain to and apply to the securities which
a holder of the number of shares of Common Stock subject to such option, stock
appreciation right, restricted stock unit or dividend equivalent right would
have received in such merger or consolidation.
 
(c)           Outstanding Options, Stock Appreciation Rights, Restricted Stock
Units and Dividend Equivalent Rights -- Certain Other Transactions.  In the
event of (i) a dissolution or liquidation of the Company, (ii) a sale of all
 
- 11 -

--------------------------------------------------------------------------------

or substantially all of the Company’s assets, (iii) a merger or consolidation
involving the Company in which the Company is not the surviving corporation or
(iv) a merger or consolidation involving the Company in which the Company is the
surviving corporation but the holders of shares of Common Stock receive
securities of another corporation and/or other property, including cash, the
Administrator shall, in its sole discretion, have the power to:
 
(i)                        cancel, effective immediately prior to the occurrence
of such event, each option, stock appreciation right and restricted stock unit
(including each dividend equivalent right related thereto) outstanding
immediately prior to such event (whether or not then vested or exercisable),
and, in full consideration of such cancellation, pay to the grantee (A) to whom
such option or stock appreciation right was granted an amount in cash, for each
share of Common Stock subject to such option or stock appreciation right,
respectively, equal to the excess of (x) the value, as determined by the
Administrator in its sole discretion, of the property (including cash) received
by the holder of a share of Common Stock as a result of such event over (y) the
exercise price of such option or stock appreciation right, provided, however,
that if the exercise price of any such option or stock appreciation right
exceeds such value, the option or stock appreciation right shall be cancelled
without any consideration; and (B) to whom such restricted stock unit was
granted, for each share of Common Stock subject to such award, the value, as
determined by the Administrator in its sole discretion, of the property
(including cash) received by the holder of a share of Common Stock as a result
of such event; or
 
(ii)                       provide that each option and stock appreciation right
outstanding immediately prior to such event (whether or not otherwise vested and
exercisable) (a) may be exercised a period of not less than 30 days prior to the
occurrence of such event and (b) shall expire upon the occurrence of such event,
and cancel, effective immediately prior to the occurrence of such event, each
restricted stock unit (including each dividend equivalent right related thereto)
outstanding immediately prior to such event (whether or not then vested), and,
in full consideration of such cancellation, pay to the grantee to whom such
restricted stock unit was granted, for each share of Common Stock subject to
such award, the value, as determined by the Administrator in its sole
discretion, of the property (including cash) received by the holder of a share
of Common Stock as a result of such event; or
 
(iii)                     provide, in a manner consistent with Section 409A of
the Code, for the exchange of each option, stock appreciation right and
restricted stock unit (including any related dividend equivalent right)
outstanding immediately prior to such event (whether or not then exercisable)
for an option on, stock appreciation right, restricted stock unit and dividend
equivalent right with respect to, as appropriate, some or all of the property
which a holder of the number of shares of Common Stock subject to such option,
stock appreciation right or restricted stock unit would have received and,
incident thereto, make an equitable adjustment as determined by the
Administrator in its sole discretion in the exercise price of the option or
stock appreciation right, or the number of shares or amount of property subject
to the option, stock appreciation right, restricted stock unit or dividend
equivalent right or, if the Administrator so determines in its sole discretion,
provide for a cash payment to the grantee to whom such option, stock
appreciation right or restricted stock unit was granted in partial consideration
for the exchange of the option, stock appreciation right or restricted stock
unit.
 
(d)           Outstanding Options, Stock Appreciation Rights, Restricted Stock
Units and Dividend Equivalent Rights -- Other Changes.  In the event of any
change in the capitalization of the Company or a corporate change other than
those specifically referred to in Sections 3.6(a), (b) or (c) hereof, the
Administrator may, in its sole discretion and in a manner consistent with
Section 409A of the Code, make such adjustments in the number and class of
shares or other property subject to options, stock appreciation rights,
restricted stock units and dividend equivalent rights outstanding on the date on
which such change occurs and in the per-share exercise price of each such option
and stock appreciation right as the Administrator may consider appropriate to
prevent dilution or enlargement of rights.  In addition, if and to the extent
the Administrator, in its sole discretion, determines it is appropriate, the
Administrator may elect to cancel each or any option, stock appreciation right
and restricted stock unit (including each dividend equivalent right related
thereto) outstanding immediately prior to such event (whether or not then
exercisable), and, in full consideration of such cancellation, pay to the
grantee to whom such award was granted an amount in cash, (A) for each share of
Common Stock subject to such option or stock appreciation right, respectively,
equal to the excess of (i) the Fair Market Value of Common Stock on the date of
such cancellation over (ii) the exercise price of such option or stock
appreciation right and (B) for each share of Common Stock subject to
 
- 12 -

--------------------------------------------------------------------------------

such restricted stock unit, equal to the Fair Market Value of Common Stock on
the date of such cancellation.  In the event of any such cancellation, any
option or stock appreciation right for which the exercise price of such option
or stock appreciation right exceeds the Fair Market Value of Common Stock on the
date of such cancellation, such option or stock appreciation right shall be
cancelled without any consideration.
 
(e)           No Other Rights. Except as expressly provided in the Plan, no
grantee shall have any rights by reason of any subdivision or consolidation of
shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares of Common Stock subject to an award or the
exercise price of any option or stock appreciation right.
 
3.7         Change in Control
 
(a)           Change in Control Defined. For purposes of this Section 3.7,
“Change in Control” shall mean the occurrence of any of the following:
 
(i)                        any person or “group” (within the meaning of Section
13(d)(3) of the 1934 Act), other than Peter C. Georgiopoulos, or Centerbridge
Partners, L.P. and/or any one or more of its affiliates or Related Funds
acquiring “beneficial ownership” (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of fifty percent (50%) or more of the aggregate voting
power of the capital stock ordinarily entitled to elect directors of the
Company;
 
(ii)                       the sale of all or substantially all of the Company’s
assets in one or more related transactions to a person other than such a sale to
(x) a subsidiary of the Company which does not involve a change in the equity
holdings of the Company, (y) an entity which Peter C. Georgiopoulos directly or
indirectly controls or (z) Centerbridge Partners, L.P. and/or any one or more of
its affiliates or Related Funds; or
 
(iii)                     any merger, consolidation, reorganization or similar
event of the Company or any of its subsidiaries, as a result of which the
holders of the voting stock of the Company immediately prior to such merger,
consolidation, reorganization or similar event do not directly or indirectly
hold at least fifty-one percent (51%) of the aggregate voting power of the
capital stock of the surviving entity.
 
“Related Fund” means with respect to any person, any fund, account or investment
vehicle that is controlled or managed by such person, by any affiliate of such
person, or, if applicable, such person’s investment manager.
 
Notwithstanding the foregoing, for each award subject to Section 409A of the
Code, a Change in Control shall be deemed to occur under this Plan with respect
to such Award only if a change in the ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company shall also be deemed to have occurred under Section 409A of the
Code.
 
(b)           Effect of a Change in Control. Unless the Administrator provides
otherwise in an Award Agreement, upon the occurrence of a Change in Control,
notwithstanding any other provision of this Plan:
 
(i)                        to the extent permitted by law, the Administrator
may, in its sole discretion, amend any Award Agreement in such manner as it
deems appropriate;
 
(ii)                       if a grantee who incurs a termination of employment
for any reason, other than for cause or a voluntary termination by the grantee
(other than a voluntary termination for “Good Reason”, to the extent that there
is an employment, severance or other agreement governing the relationship
between the grantee and the Company which contains a definition of such term and
as defined in such agreement), concurrent with or within one year following the
Change in Control:
 
- 13 -

--------------------------------------------------------------------------------

(A)        any award to such grantee then outstanding shall become fully vested
and any award in the form of an option or stock appreciation right shall be
immediately exercisable; and
 
(B)         such grantee may exercise any outstanding option or stock
appreciation right, but only to the extent that the grantee was entitled to
exercise the award on his termination of employment date (including to the
extent vested due to such termination of employment), until the earlier of (A)
the original expiration date of the award and (B) the later of (x) the date
provided for under the applicable Award Agreement or the terms of Section 2.4
without reference to this Section 3.7(b)(iii) and (y) the first anniversary of
the grantee’s termination of employment.
 
(c)           Miscellaneous.  Whenever deemed appropriate by the Administrator,
any action referred to in paragraph (b)(ii) of this Section 3.7 may be made
conditional upon the consummation of the applicable Change of Control
transaction.
 
3.8          Limitations Imposed by Section 162(m)
 
 Notwithstanding any other provision hereunder, prior to a Change in Control, if
and to the extent that the Administrator determines the Company’s United States
federal tax deduction in respect of an award may be limited as a result of
section 162(m) of the Code, the Administrator may take the following actions:
 
(a)           With respect to options, stock appreciation rights or dividend
equivalent rights, the Administrator may delay the exercise or payment, as the
case may be, in respect of such options, stock appreciation rights or dividend
equivalent rights until a date that is within 30 days after the date that
compensation paid to the grantee no longer is subject to the deduction
limitation under section 162(m) of the Code. In the event that a grantee
exercises an option, stock appreciation right or would receive a payment in
respect of a dividend equivalent right at a time when the grantee is a 162(m)
covered employee, and the Administrator determines to delay the exercise or
payment, as the case may be, in respect of any such award, the Administrator
shall credit cash or, in the case of an amount payable in Common Stock, the Fair
Market Value of the Common Stock, payable to the grantee to a book account. The
grantee shall have no rights in respect of such book account and the amount
credited thereto shall not be transferable by the grantee other than by will or
laws of descent and distribution. The Administrator may credit additional
amounts to such book account as it may determine in its sole discretion. Any
book account created hereunder shall represent only an unfunded, unsecured
promise by the Company to pay the amount credited thereto to the grantee in the
future.
 
(b)           With respect to restricted stock, unrestricted stock or restricted
stock units, the Administrator may require the grantee to surrender to the
Administrator any certificates with respect to restricted stock and unrestricted
stock and agreements with respect to restricted stock units, in order to cancel
the awards of such restricted stock, unrestricted stock and restricted stock
units (and any related dividend equivalent rights). In exchange for such
cancellation, the Administrator shall credit to a book account a cash amount
equal to the Fair Market Value of the shares of Common Stock subject to such
awards. The amount credited to the book account shall be paid to the grantee
within 30 days after the date that compensation paid to the grantee no longer is
subject to the deduction limitation under section 162(m) of the Code. The
grantee shall have no rights in respect of such book account and the amount
credited thereto shall not be transferable by the grantee other than by will or
laws of descent and distribution. The Administrator may credit additional
amounts to such book account as it may determine in its sole discretion. Any
book account created hereunder shall represent only an unfunded, unsecured
promise by the Company to pay the amount credited thereto to the grantee in the
future.
 
3.9          Right of Discharge Reserved
 
Nothing in the Plan or in any Award Agreement shall confer upon any grantee the
right to continue his employment or affect any right which the Company may have
to terminate such employment or change the terms of such employment.
 
- 14 -

--------------------------------------------------------------------------------

3.10       Nature of Payments
 
(a)           Consideration for Services Performed. Any and all grants of awards
and issuances of shares of Common Stock under the Plan shall be in consideration
of services performed for the Company by the grantee.
 
(b)           Not Taken into Account for Benefits. All such grants and issuances
shall constitute a special incentive payment to the grantee and shall not be
taken into account in computing the amount of salary or compensation of the
grantee for the purpose of determining any benefits under any pension,
retirement, profit-sharing, bonus, life insurance or other benefit plan of the
Company or under any agreement between the Company and the grantee, unless such
plan or agreement specifically otherwise provides.
 
3.11      Deferred Compensation
 
The Plan is intended to comply with the requirements of Section 409A of the Code
so as not to be subject to tax under Section 409A, and shall be interpreted
accordingly.  Notwithstanding anything else herein to the contrary, any payment
scheduled to be made to a grantee after the grantee’s termination of employment
shall not be made until the date six months after the date of the termination of
employment, to the extent necessary to comply with Code Section 409A(a)(B)(i)
and applicable Treasury Regulations.  Following any such six-month delay, all
such delayed payments will be paid in a single lump sum on the date six months
after such termination of employment.
 
3.12      Non-Uniform Determinations
 
The Administrator’s determinations under the Plan need not be uniform and may be
made by it selectively among persons who receive, or who are eligible to
receive, awards under the Plan (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Administrator
shall be entitled, among other things, to make non-uniform and selective
determinations, and to enter into non-uniform and selective Award Agreements, as
to (a) the persons to receive awards under the Plan, (b) the terms and
provisions of awards under the Plan, and (c) the treatment of leaves of absence
pursuant to Section 1.6(f).
 
3.13      Other Payments or Awards
 
Nothing contained in the Plan shall be deemed in any way to limit or restrict
the Company from making any award or payment to any person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.
 
3.14      Headings
 
Any section, subsection, paragraph or other subdivision headings contained
herein are for the purpose of convenience only and are not intended to expand,
limit or otherwise define the contents of such subdivisions.
 
3.15      Effective Date and Term of Plan
 
The Plan was adopted by the Board on June 26, 2015.
 
3.16      Restriction on Issuance of Stock Pursuant to Awards
 
The Company shall not permit any shares of Common Stock to be issued pursuant to
awards granted under the Plan unless such shares of Common Stock are fully paid
and non-assessable under applicable law.
 
3.17      Governing Law
 
Except to the extent preempted by any applicable federal law, the Plan will be
construed and administered in accordance with the laws of the State of New York,
without giving effect to principles of conflict of laws.
 
 
- 15 -

--------------------------------------------------------------------------------